(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                       WALDEN v. FIORE ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

 No. 12–574.      Argued November 4, 2013—Decided February 25, 2014
Petitioner Walden, a Georgia police officer working as a deputized Drug
  Enforcement Administration agent at a Georgia airport, searched re-
  spondents and seized a large amount of cash. Respondents allege
  that after they returned to their Nevada residence, petitioner helped
  draft a false probable cause affidavit in support of the funds’ forfei-
  ture and forwarded it to a United States Attorney’s Office in Georgia.
  In the end, no forfeiture complaint was filed, and respondents’ funds
  were returned. Respondents filed a tort suit against petitioner in
  Federal District Court in Nevada. The District Court dismissed the
  suit, finding that the Georgia search and seizure did not establish a
  basis to exercise personal jurisdiction in Nevada. The Ninth Circuit
  reversed, holding that the District Court could properly exercise ju-
  risdiction because petitioner had submitted the false probable cause
  affidavit with the knowledge that it would affect persons with signifi-
  cant Nevada connections.
Held: The District Court lacked personal jurisdiction over petitioner.
 Pp. 5–14.
    (a) The Fourteenth Amendment’s Due Process Clause constrains a
 State’s authority to bind a nonresident defendant to a judgment of its
 courts, World-Wide Volkswagen Corp. v. Woodson, 444 U. S. 286, 291,
 and requires that the nonresident have “certain minimum contacts”
 with the forum State, International Shoe Co. v. Washington, 326
 U. S. 310, 316. The inquiry into the “minimum contacts” necessary to
 create specific jurisdiction focuses “on the relationship among the de-
 fendant, the forum, and the litigation.” Keeton v. Hustler Magazine,
 Inc., 465 U. S. 770, 775. For a State to exercise jurisdiction con-
 sistent with due process, that relationship must arise out of contacts
 that the “defendant himself” creates with the forum, Burger King
2                           WALDEN v. FIORE

                                  Syllabus

    Corp. v. Rudzewicz, 471 U. S. 462, 475, and must be analyzed with
    regard to the defendant’s contacts with the forum itself, not with per-
    sons residing there, see, e.g., International Shoe, supra, at 319. The
    plaintiff cannot be the only link between the defendant and the fo-
    rum. These same principles apply when intentional torts are in-
    volved. See Calder v. Jones, 465 U. S. 783, 788–789. Pp. 5–10.
       (b) Petitioner lacks the “minimal contacts” with Nevada that are a
    prerequisite to the exercise of jurisdiction over him. No part of peti-
    tioner’s course of conduct occurred in Nevada, and he formed no ju-
    risdictionally relevant contacts with that forum. The Ninth Circuit
    reached its contrary conclusion by improperly shifting the analytical
    focus from petitioner’s contacts with the forum to his contacts with
    respondents, obscuring the reality that none of petitioner’s chal-
    lenged conduct had anything to do with Nevada itself. Respondents
    emphasize that they suffered the “injury” caused by the delayed re-
    turn of their funds while residing in Nevada, but Calder made clear
    that mere injury to a forum resident is not a sufficient connection to
    the forum. The proper question is whether the defendant’s conduct
    connects him to the forum in a meaningful way: Here, respondents’
    claimed injury does not evince such a connection. The injury oc-
    curred in Nevada simply because that is where respondents chose to
    be when they desired to use the seized funds. Other possible contacts
    noted by the Ninth Circuit—that respondents’ Nevada attorney con-
    tacted petitioner in Georgia, that cash seized in Georgia originated in
    Nevada, and that funds were returned to respondents in Nevada—
    are ultimately unavailing. Pp. 11–14.
688 F. 3d 558, reversed.

    THOMAS, J., delivered the opinion for a unanimous Court.
                       Cite as: 571 U. S. ____ (2014)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 12–574
                                  _________________


  ANTHONY WALDEN, PETITIONER v. GINA FIORE 

                  ET AL. 


 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                             [February 25, 2014]


  JUSTICE THOMAS delivered the opinion of the Court.
  This case asks us to decide whether a court in Nevada
may exercise personal jurisdiction over a defendant on the
basis that he knew his allegedly tortious conduct in Geor-
gia would delay the return of funds to plaintiffs with
connections to Nevada. Because the defendant had no
other contacts with Nevada, and because a plaintiff ’s con-
tacts with the forum State cannot be “decisive in deter-
mining whether the defendant’s due process rights are
violated,” Rush v. Savchuk, 444 U. S. 320, 332 (1980), we
hold that the court in Nevada may not exercise personal
jurisdiction under these circumstances.
                             I
   Petitioner Anthony Walden serves as a police officer for
the city of Covington, Georgia. In August 2006, petitioner
was working at the Atlanta Hartsfield-Jackson Airport as
a deputized agent of the Drug Enforcement Administra-
tion (DEA). As part of a task force, petitioner conducted
investigative stops and other law enforcement functions in
support of the DEA’s airport drug interdiction program.
   On August 8, 2006, Transportation Security Admin-
2                        WALDEN v. FIORE

                         Opinion of the Court

istration agents searched respondents Gina Fiore and
Keith Gipson and their carry-on bags at the San Juan
airport in Puerto Rico. They found almost $97,000 in
cash. Fiore explained to DEA agents in San Juan that she
and Gipson had been gambling at a casino known as the
El San Juan, and that they had residences in both Cali-
fornia and Nevada (though they provided only California
identification). After respondents were cleared for depar-
ture, a law enforcement official at the San Juan airport
notified petitioner’s task force in Atlanta that respondents
had boarded a plane for Atlanta, where they planned to
catch a connecting flight to Las Vegas, Nevada.
   When respondents arrived in Atlanta, petitioner and
another DEA agent approached them at the departure
gate for their flight to Las Vegas. In response to petition-
er’s questioning, Fiore explained that she and Gipson were
professional gamblers. Respondents maintained that the
cash they were carrying was their gambling “ ‘bank’ ” and
winnings. App. 15, 24. After using a drug-sniffing dog to
perform a sniff test, petitioner seized the cash.1 Petitioner
advised respondents that their funds would be returned if
they later proved a legitimate source for the cash. Re-
spondents then boarded their plane.
   After respondents departed, petitioner moved the cash
to a secure location and the matter was forwarded to DEA
headquarters. The next day, petitioner received a phone
call from respondents’ attorney in Nevada seeking return
of the funds. On two occasions over the next month, peti-
tioner also received documentation from the attorney
regarding the legitimacy of the funds.
   At some point after petitioner seized the cash, he helped
draft an affidavit to show probable cause for forfeiture of
——————
  1 Respondents allege that the sniff test was “at best, inconclusive,”

and there is no indication in the pleadings that drugs or drug residue
were ever found on or with the cash. App. 21.
                     Cite as: 571 U. S. ____ (2014)                     3

                          Opinion of the Court

the funds and forwarded that affidavit to a United States
Attorney’s Office in Georgia.2 According to respondents,
the affidavit was false and misleading because petitioner
misrepresented the encounter at the airport and omitted
exculpatory information regarding the lack of drug evi-
dence and the legitimate source of the funds. In the end,
no forfeiture complaint was filed, and the DEA returned
the funds to respondents in March 2007.
   Respondents filed suit against petitioner in the United
States District Court for the District of Nevada, seeking
money damages under Bivens v. Six Unknown Fed. Nar-
cotics Agents, 403 U. S. 388 (1971). Respondents alleged
that petitioner violated their Fourth Amendment rights by
(1) seizing the cash without probable cause; (2) keeping
the money after concluding it did not come from drug-
related activity; (3) drafting and forwarding a probable
cause affidavit to support a forfeiture action while know-
ing the affidavit contained false statements; (4) willfully
seeking forfeiture while withholding exculpatory informa-
tion; and (5) withholding that exculpatory information
from the United States Attorney’s Office.
   The District Court granted petitioner’s motion to dis-
miss. Relying on this Court’s decision in Calder v. Jones,
465 U. S. 783 (1984), the court determined that petition-
er’s search of respondents and his seizure of the cash in
Georgia did not establish a basis to exercise personal
jurisdiction in Nevada. The court concluded that even if
petitioner caused harm to respondents in Nevada while
knowing they lived in Nevada, that fact alone did not
confer jurisdiction. Because the court dismissed the com-
plaint for lack of personal jurisdiction, it did not determine

——————
  2 The alleged affidavit is not in the record. Because this case comes to
us at the motion-to-dismiss stage, we take respondents’ factual allega-
tions as true, including their allegations regarding the existence and
content of the affidavit.
4                         WALDEN v. FIORE

                          Opinion of the Court

whether venue was proper.
   On appeal, a divided panel of the United States Court of
Appeals for the Ninth Circuit reversed. The Court of
Appeals assumed the District Court had correctly deter-
mined that petitioner’s search and seizure in Georgia
could not support exercise of jurisdiction in Nevada. The
court held, however, that the District Court could properly
exercise jurisdiction over “the false probable cause affida-
vit aspect of the case.” 688 F. 3d 558, 577 (2011). Accord-
ing to the Court of Appeals, petitioner “expressly aimed”
his submission of the allegedly false affidavit at Nevada by
submitting the affidavit with knowledge that it would
affect persons with a “significant connection” to Nevada.3
Id., at 581. After determining that the delay in returning
the funds to respondents caused them “foreseeable harm”
in Nevada and that the exercise of personal jurisdiction
over petitioner was otherwise reasonable, the court found
the District Court’s exercise of personal jurisdiction to be
proper.4 Id., at 582, 585. The Ninth Circuit denied re-
hearing en banc, with eight judges, in two separate opin-
ions, dissenting. Id., at 562, 568.
   We granted certiorari to decide whether due process
permits a Nevada court to exercise jurisdiction over peti-
tioner. 568 U. S. ___ (2013). We hold that it does not and
——————
  3 The allegations in the complaint suggested to the Court of Appeals

that petitioner “definitely knew, at some point after the seizure but
before providing the alleged false probable cause affidavit, that [re-
spondents] had a significant connection to Nevada.” 688 F. 3d, at 578.
  4 Judge Ikuta dissented. In her view, the “false affidavit/forfeiture

proceeding aspect” over which the majority found jurisdiction proper
was not raised as a separate claim in the complaint, and she found it
“doubtful that such a constitutional tort even exists.” Id., at 593. After
the court denied rehearing en banc, the majority explained in a post-
script that it viewed the filing of the false affidavit, which effected a
“continued seizure” of the funds, as a separate Fourth Amendment
violation. Id., at 588–589. Petitioner does not dispute that reading
here.
                   Cite as: 571 U. S. ____ (2014)                 5

                        Opinion of the Court

therefore reverse.5
                                II

                                A

    “Federal courts ordinarily follow state law in determin-
ing the bounds of their jurisdiction over persons.” Daimler
AG v. Bauman, 571 U. S. ___, ___ (2014) (slip op., at 6).
This is because a federal district court’s authority to assert
personal jurisdiction in most cases is linked to service of
process on a defendant “who is subject to the jurisdiction
of a court of general jurisdiction in the state where the
district court is located.” Fed. Rule of Civ. Proc. 4(k)(1)(A).
Here, Nevada has authorized its courts to exercise juris-
diction over persons “on any basis not inconsistent with
. . . the Constitution of the United States.” Nev. Rev. Stat.
§14.065 (2011). Thus, in order to determine whether
the Federal District Court in this case was authorized to
exercise jurisdiction over petitioner, we ask whether the
exercise of jurisdiction “comports with the limits imposed
by federal due process” on the State of Nevada. Daimler,
supra, at ___ (slip op., at 6).
                              B
                              1
  The Due Process Clause of the Fourteenth Amendment
constrains a State’s authority to bind a nonresident
defendant to a judgment of its courts.         World-Wide
Volkswagen Corp. v. Woodson, 444 U. S. 286, 291 (1980).
Although a nonresident’s physical presence within the
territorial jurisdiction of the court is not required, the
nonresident generally must have “certain minimum con-
tacts . . . such that the maintenance of the suit does not
——————
  5 We  also granted certiorari on the question whether Nevada is a
proper venue for the suit under 28 U. S. C. §1391(b)(2). Because we
resolve the case on jurisdictional grounds, we do not decide whether
venue was proper in Nevada.
6                         WALDEN v. FIORE

                          Opinion of the Court

offend ‘traditional notions of fair play and substantial
justice.’ ” International Shoe Co. v. Washington, 326 U. S.
310, 316 (1945) (quoting Milliken v. Meyer, 311 U. S. 457,
463 (1940)).
   This case addresses the “minimum contacts” necessary
to create specific jurisdiction.6 The inquiry whether a
forum State may assert specific jurisdiction over a nonres-
ident defendant “focuses on ‘the relationship among the
defendant, the forum, and the litigation.’ ” Keeton v. Hus-
tler Magazine, Inc., 465 U. S. 770, 775 (1984) (quoting
Shaffer v. Heitner, 433 U. S. 186, 204 (1977)). For a State
to exercise jurisdiction consistent with due process, the
defendant’s suit-related conduct must create a substantial
connection with the forum State. Two related aspects of
this necessary relationship are relevant in this case.
   First, the relationship must arise out of contacts that
the “defendant himself ” creates with the forum State.
Burger King Corp. v. Rudzewicz, 471 U. S. 462, 475 (1985).
Due process limits on the State’s adjudicative authority
principally protect the liberty of the nonresident defend-
ant—not the convenience of plaintiffs or third parties. See
World-Wide Volkswagen Corp., supra, at 291–292. We have
consistently rejected attempts to satisfy the defendant-
focused “minimum contacts” inquiry by demonstrating
contacts between the plaintiff (or third parties) and the
forum State. See Helicopteros Nacionales de Colombia,
S. A. v. Hall, 466 U. S. 408, 417 (1984) (“[The] unilateral

——————
  6 “Specific” or “case-linked” jurisdiction “depends on an ‘affiliatio[n]

between the forum and the underlying controversy’ ” (i.e., an “activity or
an occurrence that takes place in the forum State and is therefore
subject to the State’s regulation”). Goodyear Dunlop Tires Operations,
S. A. v. Brown, 564 U. S. ___, ___ (2011) (slip op., at 2). This is in
contrast to “general” or “all purpose” jurisdiction, which permits a court
to assert jurisdiction over a defendant based on a forum connection
unrelated to the underlying suit (e.g., domicile). Respondents rely on
specific jurisdiction only.
                 Cite as: 571 U. S. ____ (2014)            7

                     Opinion of the Court

activity of another party or a third person is not an appro-
priate consideration when determining whether a defend-
ant has sufficient contacts with a forum State to justify an
assertion of jurisdiction”). We have thus rejected a plain-
tiff ’s argument that a Florida court could exercise per-
sonal jurisdiction over a trustee in Delaware based solely on
the contacts of the trust’s settlor, who was domiciled in
Florida and had executed powers of appointment there.
Hanson v. Denckla, 357 U. S. 235, 253–254 (1958). We
have likewise held that Oklahoma courts could not exer-
cise personal jurisdiction over an automobile distributor
that supplies New York, New Jersey, and Connecticut
dealers based only on an automobile purchaser’s act of
driving it on Oklahoma highways. World-Wide Volks-
wagen Corp., supra, at 298. Put simply, however sig-
nificant the plaintiff ’s contacts with the forum may be,
those contacts cannot be “decisive in determining whether
the defendant’s due process rights are violated.” Rush,
444 U. S., at 332.
   Second, our “minimum contacts” analysis looks to the
defendant’s contacts with the forum State itself, not the
defendant’s contacts with persons who reside there. See,
e.g., International Shoe, supra, at 319 (Due process “does
not contemplate that a state may make binding a judg-
ment in personam against an individual . . . with which
the state has no contacts, ties, or relations”); Hanson,
supra, at 251 (“However minimal the burden of defending
in a foreign tribunal, a defendant may not be called upon
to do so unless he has had the ‘minimal contacts’ with that
State that are a prerequisite to its exercise of power over
him”). Accordingly, we have upheld the assertion of juris-
diction over defendants who have purposefully “reach[ed]
out beyond” their State and into another by, for example,
entering a contractual relationship that “envisioned con-
tinuing and wide-reaching contacts” in the forum State,
Burger King, supra, at 479–480, or by circulating maga-
8                    WALDEN v. FIORE

                     Opinion of the Court

zines to “deliberately exploi[t]” a market in the forum
State, Keeton, supra, at 781. And although physical pres-
ence in the forum is not a prerequisite to jurisdiction,
Burger King, supra, at 476, physical entry into the State—
either by the defendant in person or through an agent,
goods, mail, or some other means—is certainly a relevant
contact. See, e.g., Keeton, supra, at 773–774.
   But the plaintiff cannot be the only link between the
defendant and the forum. Rather, it is the defendant’s
conduct that must form the necessary connection with the
forum State that is the basis for its jurisdiction over him.
See Burger King, supra, at 478 (“If the question is whether
an individual’s contract with an out-of-state party alone
can automatically establish sufficient minimum contacts
in the other party’s home forum, we believe the answer
clearly is that it cannot”); Kulko v. Superior Court of Cal.,
City and County of San Francisco, 436 U. S. 84, 93 (1978)
(declining to “find personal jurisdiction in a State . . .
merely because [the plaintiff in a child support action] was
residing there”). To be sure, a defendant’s contacts with
the forum State may be intertwined with his transactions
or interactions with the plaintiff or other parties. But a
defendant’s relationship with a plaintiff or third party,
standing alone, is an insufficient basis for jurisdiction.
See Rush, supra, at 332 (“Naturally, the parties’ relation-
ships with each other may be significant in evaluating
their ties to the forum. The requirements of International
Shoe, however, must be met as to each defendant over
whom a state court exercises jurisdiction”). Due process
requires that a defendant be haled into court in a forum
State based on his own affiliation with the State, not
based on the “random, fortuitous, or attenuated” contacts
he makes by interacting with other persons affiliated with
the State. Burger King, 471 U. S., at 475 (internal quota-
tion marks omitted).
                  Cite as: 571 U. S. ____ (2014)              9

                      Opinion of the Court

                                2
   These same principles apply when intentional torts are
involved. In that context, it is likewise insufficient to rely
on a defendant’s “random, fortuitous, or attenuated con-
tacts” or on the “unilateral activity” of a plaintiff. Ibid.
(same). A forum State’s exercise of jurisdiction over an
out-of-state intentional tortfeasor must be based on inten-
tional conduct by the defendant that creates the necessary
contacts with the forum.
   Calder v. Jones, 465 U. S. 783, illustrates the applica-
tion of these principles. In Calder, a California actress
brought a libel suit in California state court against a
reporter and an editor, both of whom worked for the Na-
tional Enquirer at its headquarters in Florida. The plain-
tiff ’s libel claims were based on an article written and
edited by the defendants in Florida for publication in the
National Enquirer, a national weekly newspaper with a
California circulation of roughly 600,000.
   We held that California’s assertion of jurisdiction over
the defendants was consistent with due process. Although
we recognized that the defendants’ activities “focus[ed]” on
the plaintiff, our jurisdictional inquiry “focuse[d] on ‘the
relationship among the defendant, the forum, and the
litigation.’ ” Id., at 788 (quoting Shaffer, 433 U. S., at 204).
Specifically, we examined the various contacts the defend-
ants had created with California (and not just with the
plaintiff) by writing the allegedly libelous story.
   We found those forum contacts to be ample: The defend-
ants relied on phone calls to “California sources” for the
information in their article; they wrote the story about the
plaintiff ’s activities in California; they caused reputa-
tional injury in California by writing an allegedly libelous
article that was widely circulated in the State; and the
“brunt” of that injury was suffered by the plaintiff in that
State. 465 U. S., at 788–789. “In sum, California [wa]s
the focal point both of the story and of the harm suffered.”
10                        WALDEN v. FIORE

                          Opinion of the Court

Id., at 789. Jurisdiction over the defendants was “there-
fore proper in California based on the ‘effects’ of their
Florida conduct in California.” Ibid.
   The crux of Calder was that the reputation-based “ef-
fects” of the alleged libel connected the defendants to
California, not just to the plaintiff. The strength of that
connection was largely a function of the nature of the libel
tort. However scandalous a newspaper article might be, it
can lead to a loss of reputation only if communicated to
(and read and understood by) third persons. See Restate-
ment (Second) of Torts §577, Comment b (1976); see also
ibid. (“[R]eputation is the estimation in which one’s char-
acter is held by his neighbors or associates”). Accordingly,
the reputational injury caused by the defendants’ story
would not have occurred but for the fact that the defend-
ants wrote an article for publication in California that was
read by a large number of California citizens. Indeed,
because publication to third persons is a necessary ele-
ment of libel, see id., §558, the defendants’ intentional tort
actually occurred in California. Keeton, 465 U. S., at 777
(“The tort of libel is generally held to occur wherever the
offending material is circulated”). In this way, the “ef-
fects” caused by the defendants’ article—i.e., the injury to
the plaintiff ’s reputation in the estimation of the Califor-
nia public—connected the defendants’ conduct to Califor-
nia, not just to a plaintiff who lived there. That connec-
tion, combined with the various facts that gave the article
a California focus, sufficed to authorize the California
court’s exercise of jurisdiction.7
——————
  7 The defendants in Calder argued that no contacts they had with

California were sufficiently purposeful because their employer was
responsible for circulation of the article. See Calder v. Jones, 465 U. S.
783, 789 (1984). We rejected that argument. Even though the defend-
ants did not circulate the article themselves, they “expressly aimed”
“their intentional, and allegedly tortious, actions” at California be-
cause they knew the National Enquirer “ha[d] its largest circulation” in
                      Cite as: 571 U. S. ____ (2014)                     11

                           Opinion of the Court 


                              III

   Applying the foregoing principles, we conclude that
petitioner lacks the “minimal contacts” with Nevada that
are a prerequisite to the exercise of jurisdiction over him.
Hanson, 357 U. S., at 251. It is undisputed that no part of
petitioner’s course of conduct occurred in Nevada. Peti-
tioner approached, questioned, and searched respondents,
and seized the cash at issue, in the Atlanta airport. It is
alleged that petitioner later helped draft a “false probable
cause affidavit” in Georgia and forwarded that affidavit to
a United States Attorney’s Office in Georgia to support a
potential action for forfeiture of the seized funds. 688
F. 3d, at 563. Petitioner never traveled to, conducted
activities within, contacted anyone in, or sent anything or
anyone to Nevada. In short, when viewed through the
proper lens—whether the defendant’s actions connect him
to the forum—petitioner formed no jurisdictionally rele-
vant contacts with Nevada.
   The Court of Appeals reached a contrary conclusion by
shifting the analytical focus from petitioner’s contacts with
the forum to his contacts with respondents. See Rush, 444
U. S., at 332. Rather than assessing petitioner’s own
contacts with Nevada, the Court of Appeals looked to
petitioner’s knowledge of respondents’ “strong forum
connections.” 688 F. 3d, at 577–579, 581. In the court’s
view, that knowledge, combined with its conclusion that
respondents suffered foreseeable harm in Nevada, satis-
fied the “minimum contacts” inquiry.8 Id., at 582.
   This approach to the “minimum contacts” analysis
——————
California, and that the article would “have a potentially devastating
impact” there. Id., at 789–790.
  8 Respondents propose a substantially similar analysis. They suggest

that “a defendant creates sufficient minimum contacts with a forum
when he (1) intentionally targets (2) a known resident of the forum (3)
for imposition of an injury (4) to be suffered by the plaintiff while she is
residing in the forum state.” Brief for Respondents 26–27.
12                    WALDEN v. FIORE

                      Opinion of the Court

impermissibly allows a plaintiff ’s contacts with the de-
fendant and forum to drive the jurisdictional analysis.
Petitioner’s actions in Georgia did not create sufficient
contacts with Nevada simply because he allegedly directed
his conduct at plaintiffs whom he knew had Nevada con-
nections. Such reasoning improperly attributes a plain-
tiff ’s forum connections to the defendant and makes those
connections “decisive” in the jurisdictional analysis. See
Rush, supra, at 332. It also obscures the reality that none
of petitioner’s challenged conduct had anything to do with
Nevada itself.
   Relying on Calder, respondents emphasize that they
suffered the “injury” caused by petitioner’s allegedly tor-
tious conduct (i.e., the delayed return of their gambling
funds) while they were residing in the forum. Brief for
Respondents 14. This emphasis is likewise misplaced. As
previously noted, Calder made clear that mere injury to a
forum resident is not a sufficient connection to the forum.
Regardless of where a plaintiff lives or works, an injury is
jurisdictionally relevant only insofar as it shows that the
defendant has formed a contact with the forum State. The
proper question is not where the plaintiff experienced a
particular injury or effect but whether the defendant’s
conduct connects him to the forum in a meaningful way.
   Respondents’ claimed injury does not evince a connec-
tion between petitioner and Nevada. Even if we consider
the continuation of the seizure in Georgia to be a distinct
injury, it is not the sort of effect that is tethered to Nevada
in any meaningful way. Respondents (and only respond-
ents) lacked access to their funds in Nevada not because
anything independently occurred there, but because Ne-
vada is where respondents chose to be at a time when they
desired to use the funds seized by petitioner. Respondents
would have experienced this same lack of access in Cali-
fornia, Mississippi, or wherever else they might have
traveled and found themselves wanting more money than
                     Cite as: 571 U. S. ____ (2014)                   13

                          Opinion of the Court

they had. Unlike the broad publication of the forum-
focused story in Calder, the effects of petitioner’s con-
duct on respondents are not connected to the forum State
in a way that makes those effects a proper basis for
jurisdiction.9
   The Court of Appeals pointed to other possible contacts
with Nevada, each ultimately unavailing. Respondents’
Nevada attorney contacted petitioner in Georgia, but that
is precisely the sort of “unilateral activity” of a third party
that “cannot satisfy the requirement of contact with the
forum State.” Hanson, 357 U. S., at 253. Respondents
allege that some of the cash seized in Georgia “originated”
in Nevada, but that attenuated connection was not created
by petitioner, and the cash was in Georgia, not Nevada,
when petitioner seized it. Finally, the funds were eventu-
ally returned to respondents in Nevada, but petitioner had
nothing to do with that return (indeed, it seems likely that
it was respondents’ unilateral decision to have their funds
sent to Nevada).
                       *    *     *
  Well-established principles of personal jurisdiction are
sufficient to decide this case. The proper focus of the
——————
  9 Respondents    warn that if we decide petitioner lacks minimum con-
tacts in this case, it will bring about unfairness in cases where inten-
tional torts are committed via the Internet or other electronic means
(e.g., fraudulent access of financial accounts or “phishing” schemes). As
an initial matter, we reiterate that the “minimum contacts” inquiry
principally protects the liberty of the nonresident defendant, not the
interests of the plaintiff. World-Wide Volkswagen Corp. v. Woodson,
444 U. S., 286, 291–292 (1980). In any event, this case does not present
the very different questions whether and how a defendant’s virtual
“presence” and conduct translate into “contacts” with a particular
State. To the contrary, there is no question where the conduct giving
rise to this litigation took place: Petitioner seized physical cash from
respondents in the Atlanta airport, and he later drafted and forwarded
an affidavit in Georgia. We leave questions about virtual contacts for
another day.
14                    WALDEN v. FIORE

                      Opinion of the Court

“minimum contacts” inquiry in intentional-tort cases is
“ ‘the relationship among the defendant, the forum, and
the litigation.’ ” Calder, 465 U. S., at 788. And it is the
defendant, not the plaintiff or third parties, who must
create contacts with the forum State. In this case, the
application of those principles is clear: Petitioner’s rele-
vant conduct occurred entirely in Georgia, and the mere
fact that his conduct affected plaintiffs with connections
to the forum State does not suffice to authorize jurisdic-
tion. We therefore reverse the judgment of the Court of
Appeals.
                                             It is so ordered.